IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 96-60046
                          Summary Calendar



SYED AZHAR MUNAWAR,

                                         Petitioner,


versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                         Respondent.


                         - - - - - - - - - -
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                             (A71 591 641)
                         - - - - - - - - - -
                          September 19, 1996

Before HIGGINBOTHAM, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Syed Azhar Munawar, a Pakistani citizen, petitions for

review of the decision of the Board of Immigration Appeals.

Munawar argues that the failure to notify him by certified mail,

return receipt requested, of the date of his hearing denied him

actual notice of his deportation hearing, thereby constituting

reasonable cause for his failure to appear.

     Because Munawar moved without informing the Government of


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60046
                               - 2 -

his change of address, as required by statute, the ultimate fault

for his failure to receive the notice of his deportation hearing

was his.   See United States v. Estrada-Trochez, 66 F.3d 733, 735-

36 (5th Cir. 1996).   Thus, Munawar had a reasonable opportunity

to be present at his deportation hearing and did not demonstrate

reasonable cause for failing to appear.   Id. at 736.

     The petition for review is DENIED.